PER CURIAM.
By petition for certiorari we are requested to review an order of the Florida Industrial Commission vacating a compensation award previously entered by a deputy commissioner.
Our consideration of the record, briefs and argument of counsel leads us to the conclusion that the order of the Full Commission is without error. Certiorari is denied.
The petition for attorney’s fees is also denied.
It is so ordered.
THOMAS, O’CONNELL and ERVIN, JJ, and MASON, Circuit Judge, concur.
THORNÁL, C. J., dissents with opinion.